                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


MARY ANN BAUER,                                     )
                                                    )
        Plaintiff,                                  )
                                                    )        NO. 3:18-cv-01293
v.                                                  )        JUDGE RICHARDSON
                                                    )
MICHAEL S. FITZHUGH, et al.,                        )
                                                    )
        Defendants.                                 )


                                             ORDER
       Pending before the Court is Defendant’s Motion for Summary Judgment (Doc. No. 66).

For the reasons stated in the accompanying Memorandum Opinion, Defendant’s Motion is

GRANTED, and Plaintiff’s claims are DISMISSED.

       The Clerk is directed to close the file. This Order constitutes a final judgment in accordance

with Fed. R. Civ. P. 58.

       IT IS SO ORDERED.



                                                        ________________________________
                                                        ELI RICHARDSON
                                                        UNITED STATES DISTRICT JUDGE




     Case 3:18-cv-01293 Document 74 Filed 01/15/21 Page 1 of 1 PageID #: 759
